DETAILED ACTION

Response to Remark

This communication is considered fully responsive to the amendment filed on 10/07/22.
a. Independent claims have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 11, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giust et al. (US 2019/0260641, “Giust”).
Regarding claim 1, Giust discloses a network system implemented in a service-based architecture, comprising:
- a core network (See 11 fig.4, PCRF and 21 fig.2, Root PEP for core network; See 32, next generation mobile core, 5G; See ¶.75, IP native packet core);
- an access network communicatively coupled with the core network (See 7 fig.1 and ¶.57, Radio Access Node connected with the core network), wherein the access network comprises a plurality of network resources (See ¶.44, information about the correspondent service type (e.g., Internet access for web-browsing, voice service, M2M communication, etc.). This information is used to determine whether the data plane node should provide service-specific support (e.g., buffering, data compression, etc; See ¶.49, the edge policy enforcement point can be the access node itself; See ¶.57, an access node for fixed access such as xDSL; See ¶.68, there is one Edge PEP for a specific access link to the UE; See ¶.17, network control and data plane resources in an SDN);
- a network resource abstraction layer (See 21 fig.2, topology abstraction at the control plane; See ¶.10, data plane slices are also represented to the control plane as abstracted view, e.g. as topology graph, which need to be mapped to the common and shared physical data plane resources; See ¶.56, embodiments of the present invention leverage the SDN paradigm as an abstraction layer to enable the control plane to operate a distributed and IP-native data plane. In this context, selecting one or multiple DPNs as the Policy Enforcement Points (PEPs) for user traffic plays a crucial role in building the data path; See ¶.35, the controller plane function may select an abstract data plane node or a group of abstract data plane nodes (where the selection is performed in a topology abstraction at the control plane, i.e. the “abstract data plane nodes” are treated in the abstract topology at the control plane) and may then expose the selected abstract data plane node or group of abstract data plane nodes, e.g. by means of an abstract node identifier or an abstract group identifier, to the network controller. Based on the information about the abstract data plane node or group of abstract data plane nodes the network controller may select suitable data plane nodes for policy enforcement), wherein the network resource abstraction layer comprises descriptor objects that define a plurality of universal resource ports (See 3 fig.5, PORT-ID; See ¶.81, the PORT-ID enables to quickly look up a forwarding descriptor, associating traffic selectors to properties for flows), and wherein each universal resource port of the plurality of universal resource ports corresponds to a respective network resource of the plurality of network resources (See ¶.74, the GW-C computes the rule(s) to handle the UE's traffic within the mobile network. The rules are associated to a key called PORT-ID. They contain the treatment that data traffic should undergo within the mobile network, based on different properties like en-/decapsulation, NAT, QoS class, etc; See ¶.81, bearers are associated to APNs. The GW-C needs to map such bearers to flow rules, which are identified by a key, e.g. called PORT-ID. The PORT-ID enables to quickly look up a forwarding descriptor, associating traffic selectors to properties for flows; See ¶.82, the SDN controller may translate the result of a PORT-ID lookup into SBI instructions. Still further, the SDN controller may be configured to maintain a list of rules enforced to network devices. This list should be realized in such a way to fetch quickly the rules associated to a user, even when these rules are applied to multiple DPNs);
- wherein a respective descriptor object defines one or more of a type of the respective network resource, capability of the respective network resource or a status of the respective network resource (See ¶.46, such additional information may include information about the data plane slice (e.g. a slice name or identifier), to which a rule applies. The network controller may use this slice information to determine the associated resource on the data plane to which the rules apply; See ¶.74 #2, the rules are associated to a key called PORT-ID; #10. The SDN controller 6 updates its rule description and prepares the instructions for the DPN 4 acting as Edge PEP 8a; See ¶.81, the GW-C 9 needs to map such bearers to flow rules, which are identified by a key, e.g. called PORT-ID (cf. step 2 of FIG. 5). The PORT-ID enables to quickly look up a forwarding descriptor, associating traffic selectors to properties for flows; See claim 16, based on a particular device's request for session establishment, suitable to act as policy enforcement points for enforcing rules in the data plane that are for enabling connectivity for the particular device; See ¶.31, a ‘suitable’ data plane node should be able to provide the required resources and functions, e.g., tunneling, metering, packet buffering, etc. as requested by the control plane); and
- a software-defined network (See 6 fig.1 & fig.4, network with a SDN controller) configured to leverage the plurality of network resources (See ¶.56, leverage the SDN paradigm as an abstraction layer to enable the control plane to operate a distributed and IP-native data plane. In this context, selecting one or multiple DPNs as the Policy Enforcement Points (PEPs) for user traffic plays a crucial role in building the data path. Optionally, the SDN Controller may also connect to transport nodes in between PEPs, e.g. to enable transport SDN in between distributed data centers, as shown by the dotted line in FIG. 1), via the plurality of universal resource ports (See ¶.74 and ¶.81-82 for PORT-ID), to facilitate end-to-end service composition and delivery (See ¶.15, providing a control plane function that possesses information from an access network about location and/or proximity of devices and information about rules and/or policies for setting up sessions for the devices; and the network controller, by collaborative operations with the control plane function, selecting one or multiple data plane nodes that are, based on a particular device's request for session establishment, suitable to act as policy enforcement points for enforcing rules in the data plane that are for enabling connectivity for the particular device; See ¶.81-82, the GW-C needs to map such bearers to flow rules, which are identified by a key, e.g. called PORT-ID. The PORT-ID enables to quickly look up a forwarding descriptor, associating traffic selectors to properties for flows. On the other hand, the SDN controller may be configured to maintain the topology of the network in terms of forwarding elements and links and may map PEPs sites into devices. Furthermore, the SDN controller may translate the result of a PORT-ID lookup into SBI instructions. Still further, the SDN controller may be configured to maintain a list of rules enforced to network devices. This list should be realized in such a way to fetch quickly the rules associated to a user, even when these rules are applied to multiple DPNs).

Regarding claim 3, Giust discloses “the access network comprises a radio access network (RAN) (See 7 fig.1, RAN).”

Regarding claim 4, Giust discloses “the plurality of network resources comprises a plurality of physical resources (See ¶.10, shared physical data plane resources).”

Regarding claim 5, Giust discloses “the plurality of physical resources comprises a base station, a satellite, one or more optical network components, or a combination thereof (See ¶.37, access point).”

Regarding claim 6, Giust discloses “the plurality of network resources comprises a plurality of logical resources (See ¶.5, separating the control plane functions from the data plane functions into logically and physically separated entities).”

Regarding claim 7, Giust discloses “the plurality of logical resources comprises a voice-related function, a video-related function, a security-related function, or a combination thereof (See ¶.44, information about the correspondent service type (e.g., Internet access for web-browsing, voice service, M2M communication, etc.). This information is used to determine whether the data plane node should provide service-specific support (e.g., buffering, data compression, etc.)).”

Regarding claim 9, Giust discloses “the network resource abstraction layer is configured to provide, to the software-defined network, real-time operational information relating to the plurality of network resources to aid the software-defined network in facilitating the end-to-end service composition and delivery (See ¶.44, Internet access for web-browsing, voice service, M2M communication, etc.).”

Regarding claim 11, Giust discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system of a network system including a processor, facilitate performance of operations, the operations comprising:
- detecting a service order relating to a mobile user device (See 5 fig.1 and ¶.2, an SDN-based mobile communication system; See ¶.11, enabling better traffic fan-out by shortening the data path between a mobile device and its one or multiple correspondent services); and 
- causing an any-to-any service to be provided for the mobile user device using a network resource abstraction layer of the network system (See ¶.12, breaking the current 3GPP APN and PDN connection concepts by serving a mobile device's IP address from distributed—e.g. central, edge, local POP (Point-of-Presence) - correspondent services without mandating traffic to traverse a single mobility anchor (e.g., PDN gateway); See ¶.13, reducing packet overhead and avoid tunnels to forward packets between overlay mobility anchors), wherein the network system comprises an access network having a plurality of network resources, wherein the network resource abstraction layer comprises descriptors that define a plurality of universal resource ports, and wherein each universal resource port of the plurality of universal resource ports corresponds to a respective network resource of the plurality of network resources (as rejected in claim 1), wherein a respective descriptor object defines one or more of a type of the respective network resource, capability of the respective network resource or a status of the respective network resource (as rejected in claim 1).

Regarding claim 14, it is a claim corresponding to the claims 4 & 6 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 16, it is a method claim corresponding to the claim 11 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 19, it is a claim corresponding to the claim 14 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10, 13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giust in view of Ashrafi (US 2018/0199218, “Ashrafi”).
Regarding claim 8, Giust does not explicitly disclose what Ashrafi discloses “the network resource abstraction layer comprises Layer 2 abstractions (Ashrafi, See ¶.173, the Ethernet convergence layer/layer 2 bridge provides for the aggregation of multiple networks into a single network. Ethernet functionalities provide for ethernet communications between network components over the mesh network nodes; See ¶.54, with the development of Software Defined Networking (SDN), the trend is to integrate SDN with NFV to achieve various network control and management goals (i.e. dynamic resource management and intelligent service orchestration); See ¶.75, while SDN aims at providing network abstractions to enable flexible network control, configuration and fast innovation. NFV decouples the network functions from the proprietary hardware to achieve agile provisioning and deployment, while SDN decouples the network control plane from the data).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “the network resource abstraction layer comprising Layer 2 abstractions” as taught by Ashrafi into the system of Giust, so that it provides for ethernet communications between network components (Ashrafi, See ¶.173).

Regarding claim 10, Giust discloses “the software-defined network comprises a software-defined network (SDN) controller (Giust, See 6 fig.1, SDN controller)”, but does not explicitly disclose what Ashrafi discloses “a service design and orchestration (SDO) system and a detection and service healing (DSH) element” (Ashrafi, See ¶.54, with the development of Software Defined Networking (SDN), the trend is to integrate SDN with NFV to achieve various network control and management goals (i.e. dynamic resource management and intelligent service orchestration). Through NFV, SDN is able to create a virtual service environment dynamically for a specific type of service chain, consequently the dedicated hardware and complex labor work to provide a new coming service request is avoided. In conjunction with the use of SDN, NFV further enables real-time and dynamic function provisioning along with flexible traffic forwarding; See fig.24 and ¶.158, the self-organized network 2402 includes a number of characteristics including that the network is self-healing 2404, self-configuring 2406, self-optimizing and provides auto provisioning 2410. The network is self-healing in that when a communications link within the network breaks down, the network may self-correct the problem in order to cure the failed link. The network is self-configuring in that the network software may reconfigure the links automatically without any external inputs from a network manager in order to correct failed communication links. The network is self-optimizing in that decisions for placement of nodes within the network are made in order to optimize the closeness to the various end-users and to further minimize backhaul cost in order to reduce overall network costs. Finally, the auto provisioning functionalities of the network enable the network to automatically establish new communication links that are generated based upon failed existing communication links).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “the software-defined network comprising a service design and orchestration system and a detection and service healing element” as taught by Ashrafi into the system of Giust, so that it provides a way of achieving various network control and management goals, i.e. dynamic resource management and intelligent service orchestration and self-healing in that when a communication link within the network breaks down (Ashrafi, See ¶.54 and ¶.158).

Regarding claim 13, Giust does not explicitly disclose what Ashrafi discloses “the processing system comprises a service design and orchestration system (Ashrafi, See ¶.54, with the development of Software Defined Networking (SDN), the trend is to integrate SDN with NFV to achieve various network control and management goals, i.e. dynamic resource management and intelligent service orchestration).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 10.

Regarding claim 15, Giust does not explicitly disclose what Ashrafi discloses “the network resource abstraction layer comprises Ethernet-based abstractions (Ashrafi, See ¶.75, while SDN aims at providing network abstractions to enable flexible network control, configuration and fast innovation; See ¶.173, The ethernet convergence layer/layer 2 bridge provides for the aggregation of multiple networks into a single network. Ethernet functionalities provide for ethernet communications between network components over the mesh network nodes).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “the network resource abstraction layer comprising Ethernet-based abstractions” as taught by Ashrafi into the system of Giust, so that it provides for Ethernet communications between network components (Ashrafi, See ¶.175).

Regarding claims 18 and 20, they are claims corresponding to claims 13 & 15, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.
	 
Allowable Subject Matter

Claims 2, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims by adding new claim limitations, examiner has mapped the rejection to the argued claim limitations, especially for the newly added claim limitations “wherein a respective descriptor object defines one or more of a type of the respective network resource, capability of the respective network resource or a status of the respective network resource” using the prior art of record in the current prosecution of the claims.
At pages 7-11, with respect to claims 1, 11, and 16, the key argument is that Giust fails to disclose the newly added limitations “wherein a respective descriptor object defines one or more of a type of the respective network resource, capability of the respective network resource or a status of the respective network resource.”
As rejected in claim 1, the limitations “wherein a respective descriptor object defines one or more of a type of the respective network resource, capability of the respective network resource or a status of the respective network resource” read on a plurality of paragraphs and therefore, the examiner disagrees respectfully.

                                              Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411